Case 4:21-cv-00547-ALM-KPJ Document 1 Filed 07/15/21 Page 1 of 7 PageID #: 1

                                                                                                            FILED
                                  UNITED STATES DISTRICT COURTS                                                JUL 1 5 2021
                                    EASTERN DISTRICT OF TEXAS
                                                      division                                         CLERK, U.S. DIST ICT COURT
                                                                                                       EASTERN DISTRICT OF TEXAS


 4/           -
                                                                              Case Nu ber:            H:2 cv5

Name of Plaintiff(s)

vs

     oLC - &FF


Name of Dcfcndant(s)



          COMPLAINT UNDER TITLE VII OF T E CIVIL RIGHTS ACT OF 1964

       Note: If plaintiff is alleging employment discrimination based on race or color, please also sec 42:11. S.C. 1981


 1. This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
       employment discrimi ation. Jurisdiction is specifically conferred on the court by 42
       U.S.C. 2000c-5. Equitable and other relief arc also sought under 42 U.S.C. 2000c-5(g)




2.. Plaintiff,                  , is a citizen of the United States
                          (name of plaintiff)

       and resides at
                                               (street address) (city)


             (county) (state) (zip) (telephone)
Case 4:21-cv-00547-ALM-KPJ Document 1 Filed 07/15/21 Page 2 of 7 PageID #: 2




3.. Defendant,             Ko t ~ , resides at, or its business is
                           (name of defendant)

       located at                                5 7          5          tieAb ,
                             (street address) (city)

                                        OK 737 7 , oo) L/
             (county) (state) (zip) (telephone)



4. Plaintiff sought employment from the defendant or was employed by the defendant

       at             o           -vp                        //&
                            (street address) (city)

                        H             DK                       , 73 *
                  (county) (state) (zip)

5.     Defendant discriminated against plaintiff in the manner indicated in paragraphs 9 and 10

       of the complaint on or about                                      o    iB1            .
                                                    (month, day, year)

 6. Plaintiff filed charges against the defendant with the Equal Employment Opportunity
         Commission charging defendant with the acts of discrimination indicated in paragraphs
         9 and 10 of this complaint on or about Kmc
                                                     (month, day, year)


 7.     The Equal Employment Commission issued a Notice of Right to Sue which was
        received by plaintiff on
                                        (month day, year)
Case 4:21-cv-00547-ALM-KPJ Document 1 Filed 07/15/21 Page 3 of 7 PageID #: 3




 8. Because of plaintiff s (1) . race, (2) ; color, (3) sex,

       (4) national origin, defendant:


       a. failed to employ plaintiff.

       b. terminated plaintiffs employment.

       c. failed to promote plaintiff.

       d.                     Other




 9. The circumstances under which the defendant discriminated against plaintiff were as
        follows:




      C \£ Gn    dK <xt                                                                   'h c -e
Case 4:21-cv-00547-ALM-KPJ Document 1 Filed 07/15/21 Page 4 of 7 PageID #: 4




  10. The acts set forth in p ragraph 9 of this complaint:

        a. arc still being committed by defendant.


        b.   arc no longer being committed by defend nt.

        c. defendant may still be committing the cts.

 11. Plaintiff attaches to this complaint a copy of the charges filed with the Equal
        Employment Opportunity Commission which charges are submitted as a brief statement
        of the facts supporting this complaint. WHEREFORE, Plaintiff prays that the Court
        grant the following relief to the plaintiff:

                a.   Defendant be directed to employ plaintiff.

                b. Defendant be directed to re-employ plaintiff.

                c. Defendant be directed to promote plaintiff.

                d. Defendant be directed to and that the

                Court grant such relief as may be appropriate, including injunctive orders,

                damages, costs and attorney s fees.




                                                        (Signature of Plaintiff)

                                        101 I N re<xfe ( c
        Case 4:21-cv-00547-ALM-KPJ Document 1 Filed 07/15/21 Page 5 of 7 PageID #: 5
 provide for my new family, and came to Rolloff USA to apply for a job when my previous employer of 8 year
 underestimated me and treated me unequally. I filed charges with the EEOC and was needing a new job. I
joined Roll-offs with intent to do a g eat job. I was hired as a shipping and reiceiving supervisor and I h d a
p il time job in the evening as an operations supervisor for UPS in McKinne .
My job a rolloffs consisted of providing services to the customer, by loading there tr ilers with oll offs
products. My direct report was John Amlin (production manager) he provided me with a load list every
morning and my job was to get those product loaded for the customer and also, the customer service personnel
was constantly in contact with me to pl ce special order pickup orders or delivery from vendors and parts. My
job was detriment l to all the other supervisor because shipping w s the last step of production: if the part is not
built, or painted I cannot load it, and I have to report to my manager that I cannot load the Product either
because the p oduct failed the water test, or the quality of the paint or anything that is a defect in the product
will be flagged by me and reported to the production manager to come up with an action plan on how the
customer will receive his product on time or late based on the circumstances. My position create an Enemy
(Rocky Clark) who was suppose to be my trainer when i came on board. Rolloffs was a dysfunctional place to
work for: first unequal treatment I noticed is the fact that the company was paying for work phone and service
for all the other su ervisors and managers and I w s the only one that they didn t provide with a work phone I
had to used my personal phone to work because that s how my direct manager was communicating with me
throughout the d y. I asked o radios to communicate with my forklift operators because most of them will not
pick up of feel their phone while working I purchased 5 radios out of pocket from Amazon and the only thing I
asked rom the plant manager ( andy Emeson) is that he rovi es us with an industri l repeater that will boost
the signal of the radios. Randy would not obli e, instead, he will make threats everyday to fire a supervisor but
won’t point blank say who. Read the text message that you provide as evidence to the EEOC: the issue was
paint not shipping, how do you suggest that the e idence hold against me. The em loyer is misrepresenting a
open communication warning as write up but if you read that write up, you will notice that the issue is paint,
paint drum we e not properly stored in the aint room. Who is responsible o aint: Rocky Clack but his friend:
Caleb (the safety coordinator) give me a warning. In a normal institution: that never happen like that I am a
supervisor not labor if my forklift oper tor fail to do thei jobs, management should let me address the issue
with my employee, not jump and give me a warning while my employees are the ones doing the work and I am
su ervising them. The day when my manager lost his mom, we had a fune al to go to: I left work like every
members of management: to be present for my manager (John Amlin) i assigned my forklift operators with their
respective work be ore going to the funeral and returned back to the company a about 1 hour before the end of
the shift I asked for those who wants to stay overtime shi ping and receiving operations are usually done around
4:30 to 5 pm we don’t receive anymore and the g te is shut. Lee Waitkins is the main loade and he stays until
6:30 pm to 8:00 pm loading trailer he’s been doing it for 13 years and the ankins trust him because he is a
friend o the family. We were water testin           oduct and I left for the da as the shi t was over: Lee W it ins
was left in the building loading in the yard time stamp would show that he left the facility that night at 6:45 pm.
The water from the water testing station was left opened and water ran all night. Randy Erneson make the
initiative to give me a warning because my team left the water Faucet opened all night question is: why giving
warning to me what about Lee Waitkins who is my employee and is the last one to leave the building. The
difference between the people who really need to be written up and me is the fact that I was a bl ck man and the
only black man/and black supervisor working in that building. A delivery was made after hours and I already
left the building because my shift w s over R ndy E neson gives me verbal w ning nd that day I recorded
the entire conve sation where I told him that I ws not in the buil ing why am I the one receiving the written
warning? e eply that if I was gone, I could ve let him know before I leave that there was a truck coming for
drop of , and I asked how do I know they were coming after hours if nobody informed me? They he reply: this
is just an open communication warning just to document that you were counseled about this. I went to the
dispatch office and got the delivery papers of that lo d took a picture of the delivery time and signature of the
receiver it was one of my employees who stayed overtime who received the load but left it outside the load was
received by Juan Sanchez at 5:40 but Randy Erneson gave me (the supervisor) a verbal wa ning fo the incident.
  andy was not my manager but he always managed to give me bogus warning when the real perpetrator was of
different race and color than me that’s R cism with discrimination and harassment. I have him recorded on my
                                                         2
       Case 4:21-cv-00547-ALM-KPJ Document 1 Filed 07/15/21 Page 6 of 7 PageID #: 6
phone 4 different time threatening to fire a supervisor without announcing exactly who he is referring to just
like a coward. Rolloff alleged that I was d ncing in the hail storm and exposed my employees to a dangerous
weather condition. What they interpreted as a dance was actually an emergency signal (internationally known
and used at airport around the world) I wouldn t had to enact that signal if the safety coordinator had un the
sirens indicating an emergency evacuation, I d they had bought a repeater and I had radios, I could have
communicate with my entire team with one ush of a button. But talking about safety: I have 2 months worth of
pictures of forklift inspection sheets on my phone indicating that the 16 tons caterpillar brakes hydraulic line
and pump was out of service but yet that forklift was being operated and authorized for operation by the safety
coordinator (Caleb Barry) the plant Manage ( andy Erneson) and the production manager (John Amlin ). And
I also have videos showing that caterpillar oving inside the building to icku 40 yards cans with the
managers standing around and the labor employees less that 3-4 feet next to it while it was moving the operator
had been driving in without breaks the 40 yard can stops the lift when the forks get close to the base and the
operator barely pedal the gas. They could have rent a loaner to run their business rather that exposing civilians
to a certain death. The same day of the storm, Lee Waitkins: my loader was nowhere to be fond during the
emergency evacuation, I found out that he left the building during the hail storm and went home to his wife then
returned to work 40 minutes later: why did he not get terminated for safety violation? You don t leave work
during a violent we ther condition especially while there is a emergency evacuation enacted: the only difference
between Lee Waitkins and me is the fact that I am black and he is Native American, on the s me day of the
storm, after 20 minutes of hail, the storm turned into rain whe e it was safe enough to get out of the building, a
customer came to pick up a p oduct, Lee Waitkins w s missing so I jumped on the new loaner that we just
rented to load the customer trailer: John Amlin (my production manger) c me to assist and pumped on the stairs
of the forklift I immediately hesitate because it was very dangerous: I pulled my phone out of pocket and
push video recording and placed my phone in my front ocket of my shirt with the camera recording the
incident as a precaution for me. The surface of the forklift was wet he was holding the frame with one hand and
was asking me to keep moving forward to pick up the product and w s giving my instructions while riding n
the forklift. According to osha, nobody is su pose to ride on a forklift while it’s doing work especially when the
surface is wet, I ca tured 4minutes and 21 seconds of that incident. How hypocritical is Roll-offs for trying to
u e safety violation as re son to ter inate anybody? I recorded a seven inutes nd 38 second conversation
with John Amlin and Lee Waitkins about 3 weeks after I started working at Rolloff where I was arguing with
Lee Waitkins in that office and telling John that I am not comfortable allowing a new employee (Perry) to
oper te the defective caterpillar because it has no functioning break I em hasized on the fact that it was too
dan erous nd that I am not at peace with the idea. They decided that Lee Waitkins was going to train him on it
and I gave up the fight. Roll- off had Rocky Clack employee write and sign a whiteness statement stating that I
was on my phone o social medi during work hours, that I was listening to usic with y head phone and
more but the irony is: those facts cannot be witness it’s not humanly possible to know what somebody else is
listening on his headphone unless you are physically sharing the headphones or if they were all sitting next time
and not working, that would be the only way they could see what I am doing on my personal phone my ph ne
was a working toll but Rolloff is trying to use the electronic policy to state that I was no suppose to be on my
phone while working but phone log will show that my manager was the one contacting me and texting me to
 ive me instructions video camer s in the building will show that John Amlin used a blue tooth everyday,
Randy Erneson used a Bluetooth everyday to communicate Rocky Clark used his phone all day long, all the
labor employee have there radio next to their st tion pl ying music while working. If it the electronic policy
only apply to me because I am in conflict with Rolloff that means that the policy only apply to the black
employee in the building. Even during two hearing, Randy said that I didn’t need the Radio because we all use
our cell phone to communicate in that building. The entire time that I worked at Rolloff John Amlin who was
  y direct report has never ade an complaint or remark to my job perfor ance, Rocky clack w s an equal
anything I say to him in confidence or openly Is a conversation between two colleagues and the fact that he goes
and report them to HR or nybody is a simple proof that he w nted to destroy me. Even using my father’s de d
shows that he has no moral code. If management had any concern they should ve sat me down and ask me. But
everything they did was unprofessional, unethical, uneducated, nd shows lack of i tegrity.


                                                        3
       Case 4:21-cv-00547-ALM-KPJ Document 1 Filed 07/15/21 Page 7 of 7 PageID #: 7
God being a great God, I got
blessed




                                            4
